Pratt, J.
The complaint avers that defendant, as trustee, borrowed money, executed a bond and mortgage to secure the same, made default, and prays a foreclosure and sale. The defendant demurs on the ground that the cestui que trust is not made a party defendant. The demurrer was properly overruled. A cestui que trust is a proper party, but not ordinarily a necessary party. Defendant has mistaken his remedy. If, for any reason, the presence upon the record of the cestui que trust as a party defendant was desirable, a motion should have been made that he be brought in. Judgment affirmed, with costs.